On Petition for Rehearing.


Per Curiam.

It is argued that the plea for
marshaling assets was insufficient, because that remedy cannot be invoked except where there is a ■common fund and a common debtor. Where assets are to be marshaled for the payment of indebtedness only, the rule contended for may be correct. In the case at bar, however, the rights of the parties do not depend alone on the conditions under which assets are marshaled to satisfy indebtedness. The underlying principle upon which the doctrine of marshaling assets is based is the protection of equities. That principle has been recognized and applied, so that the burden of yielding property to pay estate indebtedness will fall upon those who, according to their several rights, should discharge that burden. It seems to be assumed that the decision is contrary to Erle v. Lane, 22 Colo. 273. We cannot see how that case has any application whatever to the one at bar. It only determined that the dividend on the claim of an estate creditor should be computed upon the balance remaining unsatisfied after application of the proceeds of a sale of property held as security for such claim, and not upon the entire claim as probated. That question is not involved in the present case. Nor does Ross v. Duggan, 5 Colo. 85, have any application, because, as between the parties to the present proceeding, no question of rights in so far as the order of disposition of the several pieces of property is concerned, is in any manner dependent upon notice to, or intention of, either of the parties. Aside from *382these considerations, it is proper to add that the application for rehearing is only made by the ‘ ‘ estate creditors. ’ ’ They certainly are in no position to complain of the judgment of this court, because their rights are fully recognized and protected. The only parties to the proceeding whose rights are directly affected are the heirs and devisees.
It is said that the benefit of the reversal should be limited to plaintiffs in error. We think such is the effect of the order of reversal, because they are the only ones before the court complaining of the judgment. In order, however, that there may be no question on this score, we now direct that the judgment of the county court is reversed as to the plaintiffs in error.

Petition for rehearing denied.

Steele, J., not sitting.